DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the service quality of the second volume" in the first clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the states of the first volume and the second storage device" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 5 recite the limitation "the case" in the second to the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recite the limitation "the point" near the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the state of the own device" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the service quality of the second volume" in the first clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the states of the first volume and the second storage device" in the last two clauses.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 depend either directly or indirectly on claim 1 and are rejected for the same reasons as a result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2022/0,100,379 A1 discloses techniques for determining a compliance level for remote replication services by receiving a remote replication configuration of a data set evaluating whether the configuration matches the replication policy.
PG Pub. 2021/0,097,032 A1 discloses a storage system configured to operate as a backup storage array with multiple mirroring pairs to allow simultaneous execution of multiple remote data replication applications.
PG Pub. 2019/0,138,620 A1 discloses a remote storage that automatically configures to satisfy a geographical location requirement and a replication requirement.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        August 13, 2022